 



EXHIBIT 10.1

AMENDMENT NO. 1
TO THE MARKETING AND DISTRIBUTION AGREEMENT

             This Amendment No. 1 (this “Amendment”) is made as of the 28th day
of January, 2002, by and between Abbott Laboratories, an Illinois corporation
having its principal place of business at 100 Abbott Park Road, Abbott Park,
Illinois 60064-6400 (“Abbott”), and Digene Corporation, a Delaware corporation
having its principal place of business at 1201 Clopper Road, Gaithersburg,
Maryland 20878 (“Digene”), and amends the Marketing and Distribution Agreement,
dated as of May 7, 1999 between Abbott and Digene (the “Agreement”). All
capitalized terms used in this Amendment without definition shall have the
meanings given to such terms in the Agreement.

RECITALS

             Digene and Abbott are Parties to the Agreement pursuant to which
Digene appointed Abbott as Digene’s: (a) exclusive distributor of CT/GC in the
CT/GC Territory for use in the Field; (b) exclusive distributor of HBV in the
HBV Territory for use in the Field; (c) exclusive distributor of HPV in the HPV
Territory for use in the Field; (d) non-exclusive distributor of Equipment in
the Territory for use with respect to Products in the CMV Territory with respect
to CMV in the Field; (e) non-exclusive distributor of CMV in the CMV Territory
for use in the Field; and (f) non-exclusive distributor of SHARP in the SHARP
Territory for use in the Field.

             On April 30, 2001, Digene (a) terminated the terms and provisions
of the Agreement as applied to Digene’s HPV Products, Product Accessories and
Equipment, and (b) converted Abbott’s distribution rights under the Agreement
for Digene’s HBV Products to non-exclusive for the remainder of the Term with
respect to HBV.

             Digene and Abbott have agreed that Digene will purchase Abbott’s
exclusive rights under the Agreement to CT/GC in the CT/GC Territory, (the
“CT/GC Business”), subject to the creation of a limited, non-exclusive wind-down
period for the sales of CT/GC Products and Product Accessories by Abbott in
Europe, the Middle East and Africa ending on April 30, 2002 (the “Wind-Down
Termination Date”).

             Digene and Abbott have further agreed to settle and satisfy all
obligations of both Digene and Abbott related to the reconciliation of AUPs (as
defined in Section 6.4 of the Agreement) for the Products.

             Abbott and Digene desire to enter into this Amendment to modify the
Agreement to reflect termination of the Term with respect to CT/GC and to amend
the obligations of the Parties to reconcile AUPs for the Products.

AGREEMENT

             NOW THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and upon the terms and subject to conditions set
forth below, Abbott and Digene hereby agree as follows:

 



--------------------------------------------------------------------------------



 



1.          Definitions. All capitalized terms used in this Amendment without
definition shall have the meanings set forth in the Agreement.

2.          Amended and Restated Definition of Net Sales. The definition of “Net
Sales” is hereby deleted in its entirety from the Agreement and hereby replaced
with the following:



  “1.56 “Net Sales” shall mean the total of the gross amount billed or invoiced
to Third Parties for the sale of a Product in the Field (“Gross Sales”), less:



  (a) rebates granted and allowances, trade, quantity or cash discounts actually
allowed and taken;     (b) retroactive price reductions imposed by government
authorities;     (c) fees, commissions or rebates lawfully paid pursuant to
contracts with group purchasing organizations;     (d) amounts actually repaid a
Third Party by reason of rejection or return of defective Product; and     (e) a
fixed amount representing upcharges paid by Third Parties as part of a reagent
agreement plan or similar arrangement equal to five and one-half percent (5.5%)
times the excess of (i) Gross Sales over (ii) deductions made under subsections
(a) through (d) above;



  provided, however, that if any Product is sold by Abbott or its Affiliates in
combination with other components which have commercial utility other than use
in combination with such Product (together, a “Combination Product”), Net Sales
of such Product shall be the gross invoiced price of such Combination Product
billed to customers by Abbott or its Affiliates, less the allowances and
adjustment referred to above, multiplied by the fraction A/(A+B), where A is the
gross selling price of the Product sold separately during the period in
question, and B is the gross selling price of such other components sold
separately during the period in question; provided, further, that if any
Combination Product is sold by Abbott or its Affiliates and the gross selling
price for the Product or such other components is not determinable, then the
gross amount billed or invoiced to Third Parties for the sale of such Product
shall be deemed to be an amount equal to the percentage of the gross sales
price, less the allowances and adjustments referred to above, for the
Combination Product which is equal to the percentage of the fair market value of
the Product and such other components in the Combination Product represented by
the fair market value of the Product.”

3.          Termination of CT/GC and Wind-down Activities. The Agreement is
hereby amended to include a new Section 4.7, which shall be and read in full as
follows:



       “4.7 Termination of CT/GC and Wind-down Activities. Digene and Abbott
hereby terminate the Term for CT/GC and establish the following wind-down
period. Beginning on the date hereof and ending on April 30, 2002, Abbott

2



--------------------------------------------------------------------------------



 





  and Digene shall engage in a wind-down period related to the CT/GC Business in
Europe, Africa and the Middle East (the “EMA Territory”). As of the date hereof,
Abbott shall have no further rights or obligations under this Agreement with
respect to CT/GC outside the EMA Territory, and, notwithstanding any other
provisions of this Agreement, Abbott shall have no rights or interests to any
Improvement with regard to CT/GC. During such wind-down period, Abbott’s rights
shall convert to non-exclusive for CT/GC in the EMA Territory, and Digene and
Abbott shall continue to perform their respective duties and be bound to their
respective obligations hereunder with respect to manufacturing, supplying,
selling and distributing CT/GC. During such wind-down period, Abbott and its
Affiliates shall only solicit Trade that were customers of Abbott or its
Affiliates in the EMA Territory for CT/GC as of the date hereof, and shall be
precluded from selling CT/GC to Third Parties that were not customers of Abbott
or its Affiliates as of the date hereof. If new customers contact Abbott or its
Affiliates on their own regarding CT/GC, Abbott shall refer such customers
directly to Digene or its designee.”

4.            Effect of Amendment. Except as expressly modified by this
Amendment, the terms and provisions of the Agreement shall remain in full force
and effect. The intent of the Parties is to terminate all rights and obligations
of the Parties under the Agreement with respect to the CT/GC Business as of and
after the Wind-Down Termination Date, and to limit the rights and obligations of
the Parties under the Agreement with respect to CT/GC and the CT/GC Business
during the wind-down period as set forth in Section 3 of this Amendment. In the
event of any conflict between the terms of this Amendment and the terms of the
Agreement, the terms of this Amendment shall control.

5.            Miscellaneous. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
reasonably necessary or appropriate in order to carry out the purposes and
intent of this Amendment.

                              IN WITNESS WHEREOF, each Party has caused this
Amendment No. 1 to the Agreement to be executed on its behalf by its duly
authorized officer as of the date first above written.

      ABBOTT LABORATORIES   DIGENE CORPORATION

              By:

Name:
Title:   /s/ Edward L. Michael


--------------------------------------------------------------------------------

Edward L. Michael
Vice President
Diagnostic Assays & Systems   By:

Name:
Title:   /s/ Evan Jones


--------------------------------------------------------------------------------

Evan Jones
Chairman & CEO

3